Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 28, 2018

                                     No. 04-17-00811-CV

                Richard O. WEED, Timothy A. Weed, and Rees R. Oliver, III,
                                     Appellants

                                               v.

 FROST BANK, Individually and as Independent Executor of the Estate of Rees R. Oliver, Jr.
                                     Deceased,
                                     Appellees

                      From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2011-PC-2024A
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice


       Both appellants and appellee have filed motions for leave to file post-submission briefs.
Appellants’ motion for leave to file a post-submission brief is GRANTED. Appellee’s
unopposed motion for leave to file post-submission brief is GRANTED.


It is so ORDERED on September 28, 2018.
                                                    PER CURIAM



ATTESTED TO: __________________________
             KEITH E. HOTTLE,
             Clerk of Court